Citation Nr: 1241309	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-26 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a back disorder has been received.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for hepatitis.

5.  Entitlement to an initial rating in excess of 10 percent for right shoulder tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.  He also has verified periods of active duty for training (ACDUTRA) with the Massachusetts National Guard from June 8, 1992, to June 12, 1992, and from April 8, 1994, to April 23, 1994.  

A claim for service connection for a back disorder was previously denied by the RO in May 1982.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 1982 rating decision in which the RO, inter alia, denied service connection for hepatitis.  In August 1982, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 1982, and the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 1983.  The Board recognizes that the RO considered the Veteran's June 2007 statement relating to his hepatitis as a new claim for service connection, and therefore proceeded to develop it as an effort to reopen a previously denied claim, thus requiring new and material evidence.  The Board's review of the record, however, reveals that the previously denied claim indeed included a perfected appeal to the Board which has never been considered.  New and material evidence, therefore, is not required. 

In an April 1996 rating decision, the RO, inter alia, denied service connection for a cervical spine disorder, and granted service connection for tendonitis, right shoulder, and assigned a noncompensable rating.  In May 1996, the Veteran filed an NOD as to both the denial of service connection for a cervical spine disorder, and for the initial rating assigned for the right shoulder.  An SOC was issued in September 1996, and the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 1996.  

In a June 1997 rating action, the RO granted a 10 percent evaluation for right shoulder tendonitis, effective December 29, 1994, the date of the service connection claim.  Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for right shoulder tendonitis, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating during the pendency of the appeal for the Veteran's right shoulder tendonitis, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 1999, and again in August 2003, the Board remanded the Veteran's claims for entitlement to service connection for a cervical spine disability, and for a rating in excess of 10 percent for right shoulder tendonitis, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  For reasons unknown to the Board, the remand directives were not complied with and the matter was not returned to the Board.  In fact, since the August 2003 Board remand, there has not been any supplemental SOC (SSOC).  The Veteran's June 2007 statement, submitted by way of his representative, was deemed a new claim for service connection for a cervical spine disability, requiring new and material evidence, and for an increased rating for the right shoulder, thus prompting a February 2008 rating decision denying the claims.  However, these are claims that remain under appellate review since the August 2003 Board remand.  New and material evidence related to the cervical spine is not required, and this remains an appeal as to the initial rating assigned following the grant of service connection for right shoulder tendonitis.

In June 2007, the Veteran's representative submitted a statement raising the claim of entitlement to service connection for a back disorder.  As noted previously, the Veteran was denied service connection for a back disorder by way of the February 1982 rating decision.  This aspect of the Veteran's appeal to the Board arose from the February 2008 rating decision in which the RO confirmed and continued the previous denial.  In June 2008, the Veteran filed a NOD.  An SOC was issued in May 2009, and the Veteran filed an untimely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009, which was accepted by the RO.  An SSOC addressing a back disorder was issued in February 2010.  As the RO readjudicated the Veteran's claim to reopen service connection in the SSOC and, therefore, has led the Veteran to believe the claim has been perfected and is in appellate status, the Board will adjudicate it below.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected). 

Regarding characterization of the appeal as to a back disorder, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the previously-denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim for a back disorder has been received-and, given the favorable decision on the request to reopen-the Board has characterized the appeal regarding as encompassing both matters set forth on the title page.

The Board's decision reopening the claim for service connection for a back disorder is set forth below.  The reopened claim, as well as the claims for service connection for a cervical spine disability and hepatitis, and the claim for an initial rating in excess of 10 percent for right shoulder tendonitis, are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  In a May 1982 rating decision, the RO found that service connection was not warranted for a back disorder because there was no evidence of a back disability on separation from service or on VA examination; although notified of the denial in a May 1982 letter, the Veteran did not initiate an appeal of the decision. 

3.  Evidence associated with the claims file since the May 1982 rating decision, but after the relevant appeal period, is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a back disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1982 rating decision in which the RO denied service connection for a back disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2012).

2.  As pertinent evidence received since the May 1982 denial is new and material, the criteria for reopening the claim for service connection for a back disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the Board's favorable disposition of the request to reopen the claim for service connection for a back disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Under the legal authority in effect at the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Historically, the Board notes that the Veteran's original claim for a back disorder was received in February 1982; the Veteran claimed on his VA Form 21-526 that he injured his back in service in 1976.  In a May 1982 rating decision, the RO denied service connection for a back disorder.  The Veteran did not appeal this decision.  He filed the current request to reopen in June 2007. 

The evidence of record at the time of the May 1982 denial included the Veteran's service treatment records, which reflect that the Veteran entered service without any indication of a back disorder, but that he did have a June 1976 notation of back pain due to lifting and was prescribed heat and rest.  He was again seen in October 1977 for back pain and prescribed heat.  The Veteran separated from service in May 1979 without indication of a back disability.  Shortly after filing his service connection claim, the Veteran underwent VA examination.  The March 1982 VA examination report did show that the Veteran gave a history of falling out of a vehicle in 1976 and injuring his back.  X-ray examination of the Veteran's lumbosacral spine in 1982 was normal.  There was no other evidence of record at that time.

In its May 1982 denial, the RO noted the Veteran's in-service treatment for back pain, as well as his separation from service without indication of a back disorder.  The RO denied the claim on the basis that no back disorder was shown on examination at the time of separation from service, or at the time of the post-service VA examination.  

Although notified of the RO's denial in a May 1982 letter, the Veteran did not initiate an appeal of the RO decision denying service connection for a back disorder.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012).  The RO's May 1982 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed the current request to reopen in June 2007.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial of the claim is the RO's May 1982 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, additional evidence has been associated with the claims file since May 1982 that pertains to the Veteran's claimed back disorder.  Such evidence includes records pertaining to the Veteran's two periods of ACDUTRA with the Massachusetts National Guard.  In particular, a June 11, 1992, clinical emergency treatment record from the Kaehler Memorial Medical Clinic shows that the Veteran was in an automobile accident on base during a period of ACDUTRA.  Following the accident, he sought emergency treatment and described left flank and lower back area pain.  While there was no noted edema, discoloration or marks of any sort, the physician noted that there was a possible soft tissue injury.  Follow-up examination noted "acute spasm following MVA."  Also of record are the documents surrounding the Veteran's alleged hazing incident in April 1994, during another ACDUTRA period in England, at which time he was apprehended, and turned over and dunked head-first in a barrel full of water.  The Veteran reports being too large in stature to have fit in the barrel, such that he was injured in the attempt.  The Veteran, in a June 2004 statement, claimed to have back problems, among other issues, as a result of that incident.  

While these records do not establish the existence of a current back disability that is a result of service, they do lend support to the establishment of the fact that the Veteran may have a current back disability as a result of two significant incidents that occurred during ACDUTRA periods of his National Guard service.  Both incidents suggest specific in-service incidents effecting the back, and the Veteran's claim inherently suggests the existence of current symptoms of a back disability, which may be related.

The Board finds the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the May 1982 final denial of the claim for service connection for a back disorder, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses the question of whether the Veteran has a current back disorder that is the result of an in-service incident.  Hence, this evidence raises a reasonable possibility of substantiating the claim for service connection.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim"). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a back disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for a back disorder has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the record reveals that additional RO action on the claim for service connection for a back disorder on the merits is warranted.  Also, the Board's review of the claims file reveals that further RO action on the other claims on appeal is also warranted.  

The Veteran's hepatitis claim has been pending since it was originally filed in February 1982.  The cervical spine and shoulder claims have been pending since December 1994.  And the back claim, reopened by way of the decision above, has been pending since June 2007.  

At the outset, the Board notes that the RO did clearly attempt in recent years to obtain VA examinations related to the Veteran's cervical spine and right shoulder claims; however, the Veteran lived outside of the continental U.S. and was unable to appear for examination.  A review of the claims file reveals that the RO did attempt to obtain his address in Singapore so that foreign examination could be obtained, but that the Veteran refused to provide this information.  Thus, no examination took place.  However, the Veteran notified VA in an August 2007 statement that he was living in Singapore for work and would be living there for five years.  This five year period would have expired in August 2012.  Thus, the Board presumes that the Veteran has now returned to the U.S., such that VA examinations could now be obtained.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances of this case, the Board finds that medical examination and an opinion by an appropriate physician would be helpful in resolving the claims for service connection. 

The Board notes that no VA examination related to the Veteran's claims for service connection for the cervical and lumbar spine has been obtained.  The Board's September 1999 and August 2003 remands directed that the RO obtain a VA examination and opinion related to the cervical spine issue.  Despite the RO's efforts, no such examination has taken place.  As the record does establish that the Veteran was in an automobile accident in his 1992 period of ACDUTRA and that he experienced a hazing incident, confirmed in the record, in April 1994, the Board finds that in-service incidents occurred, which indeed could have caused any current cervical or lumbar spine disability.  However, the record includes no actual examination and opinion addressing the current nature of any cervical and/or lumbar spine disability, or the medical relationship, if any, between the current disability and the Veteran's active service, to include the ACDUTRA incidents described above.  Under these circumstances, the Board finds that a medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection for the cervical and lumbar spine.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to the Veteran's hepatitis claim, the most recent VA examination relating to hepatitis was in April 1982.  At that time, the Veteran was noted as status post hepatitis with no disability noted.  A March 1976 document submitted by the Veteran in July 2003 shows that when he attempted to donate blood at that time, he was found to have the virus of homologous serum hepatitis.  The Board recognizes that this is during his first period of active service.  There has been no factual development related to the hepatitis claim since 1982.  Thus, the record clearly does not show the current state of any hepatitis related disability.  The Board finds that a current evaluation of the Veteran's hepatitis is needed in order to decide this claim.  The in-service notation of hepatitis, taken together with the many years that have passed since, and the longstanding nature of the hepatitis virus, suggest that Veteran may have a current diagnosis of hepatitis that may be related to service.  However, the record includes no current examination and opinion addressing the medical relationship, if any, between any current hepatitis, and service.  Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would also be helpful in resolving the claim for service connection for hepatitis.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

And, as to the Veteran's claim for an initial rating in excess of 10 percent for right shoulder tendonitis, the Board again observes that in September 1999 and August 2003, the Board remanded this issue in order to obtain current examination and to assess the current severity of the disability.  A review of the record reveals that the most recent VA examination to mention the shoulder was the November 2002 general medical examination.  Ten years has passed since that examination.  To ensure that the record reflects the current severity of the Veteran's service-connected right shoulder tendonitis, the Board finds that more contemporaneous examination is needed to properly evaluate this disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Hence, the RO should arrange for the Veteran to undergo VA hepatitis, spine, and joints examinations, by an appropriate physician(s), at a VA medical facility.  

The Veteran is hereby notified that failure to report to the scheduled examination(s), without good cause, shall result in denial of the reopened claim for service connection for a back disorder, and shall result in consideration of the remaining claims based upon the evidence of record.  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo these examinations, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Boston, Massachusetts, dated between December 2006 and June 2007; more recent records from this facility may exist, as may records prior to December 2006.  Again, the Veteran's hepatitis claim has been pending since 1982.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility, as well as any other VA facility in which the Veteran received treatment since service, all outstanding records of treatment related to his hepatitis, cervical and lumbar spine, and right shoulder prior to December 2006, and since June 2007.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The RO should also give the Veteran another opportunity to provide  additional information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for service connection for a back disorder, cervical spine disorder, and hepatitis, as well as his claim for a higher initial rating for his right shoulder tendonitis.  The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Boston VAMC, as well as any other VA healthcare facilities in which the Veteran received treatment for his claimed disabilities, all outstanding, pertinent records of treatment of the Veteran, dated prior to December 2006 and since June 2007.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specify what evidence VA will provide and what evidence the Veteran is to provide.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA spine examination, by a  physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify all current disability(ies) of both the lumbar and cervical spine.   Then, with respect to each such diagnosed disability, the examiner should render an opinion, based on complete review of the record, and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's active service, to include the incidents during his ACDUTRA in June 1992 and April 1994.  

In rendering the requested opinion, the examiner should consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's own assertions, and those advanced by others on his behalf.

The examiner should provide specific comment as to the significance, if any, of the facts and treatment surrounding the reports of back pain during the Veteran's first period of service, as well as the June 1992 automobile accident during a period of ACDUTRA, and the April 1994 hazing incident during another period of ACDUTRA.

The physician should set forth all examination findings, along with complete, clearly-stated rationale for the conclusions reached, in a printed (typewritten) report.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA joints (right shoulder) examination, by a  physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of the right shoulder, expressed in terms of degrees of favorable and/or unfavorable abduction, the extent of limitation of motion of the arm from the side, and/or dislocation or malunion of the joint.  

The physician should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, after having considered the Veteran's medical history and assertions, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should set forth all examination findings, along with complete, clearly-stated rationale for the conclusions reached, in a printed (typewritten) report.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA hepatitis examination, by a  physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify all current disability(ies) related to hepatitis.   Then, with respect to each such diagnosed disability, the examiner should render an opinion, based on complete review of the record, and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's active service.  

In rendering the requested opinion, the examiner should consider and discuss all pertinent medical and lay evidence of record, to include the 1976 finding from the blood bank that the Veteran's blood included the hepatitis virus, as well as the Veteran's own assertions, and those advanced by others on his behalf.

The physician should set forth all examination findings, along with complete, clearly-stated rationale for the conclusions reached, in a printed (typewritten) report.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims for service connection for back and cervical spine disabilities, as well as for hepatitis, and the claim for an initial rating in excess of 10 percent for the right shoulder tendonitis.  If the Veteran fails, without good cause, to report to the examination scheduled in connection with the remanded claims, in adjudicating the claims, the RO should apply the provisions of 38 C.F.R. § 3.655(b).  Otherwise, the RO should adjudicate the claims in light of all pertinent evidence and legal authority.

9.  If the benefits sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


